UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LAWRENCE HOUSTON HOBBS,                       )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )               Civil Action No. 22-1076 (UNA)
                                              )
MONTEZ STERLING COBB, et al.,                 )
                                              )
                       Defendants.            )


                                    MEMORANDUM OPINION
       This matter is before the Court on consideration of plaintiff’s application to proceed in

forma pauperis and his pro se complaint. 1 Generally, plaintiff alleges that the Administrative

Law Judge (“ALJ”) of the Equal Employment Opportunity Commission (“EEOC”) to whom his

case was assigned deprived him of constitutionally-protected rights by, for example, delaying the

resolution of his employment discrimination claim and failing to rule on his motions for

sanctions against opposing counsel. See generally Compl. (ECF No. 1-2) ¶¶ 9-24.

       All of plaintiff’s claims against the ALJ would have arisen in the course of administrative

proceedings on plaintiff’s employment discrimination claim, and defendant is protected by

absolute immunity. See Butz v. Economou, 438 U.S. 478, 512-13 (1978) (extending judicial

immunity to ALJs); Thomas v. Bernhardt, No. 1:19-CV-0157, 2020 WL 5504236, at *6 (W.D.

Ky. Sept. 11, 2020) (concluding that, because federal administrative judges are entitled to

absolute judicial immunity, claims against EEOC ALJ must be dismissed for failure to state a



1
  Ordinarily, a plaintiff either must provide a residence address or file a motion for leave to use a
Post Office Box as his mailing address. See LCvR 5.1(c)(1). The Court waives this requirement
based on plaintiff’s representations that he resides in “an unincorporated rural area” in Comal
County, Texas, and maintains a Post Office Box as his official mailing address. Compl. ¶ 5.
claim upon which relief may be granted); Bozgoz v. James, No. 1:19-CV-0239, 2020 WL

4732085, at *16 (D.D.C. Aug. 14, 2020) (granting EEOC ALJ’s motion to dismiss because she

enjoyed absolute immunity from plaintiff’s claims arising from actions taken in her official

capacity).

        Insofar as plaintiff brings a claim against the EEOC and its unidentified employees, the

claim fails. “Congress has not authorized, either expressly or impliedly, a cause of action against

the EEOC for the EEOC’s alleged negligence or other malfeasance in processing an employment

discrimination charge.” Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir.) (per curiam), cert. denied,

522 U.S. 958 (1997); McCottrell v. Equal Employment Opportunity Comm’n, 726 F.2d 350, 351

(7th Cir. 1984) (“It is settled law, in this and other circuits, that Title VII does not provide either

an express or implied cause of action against the EEOC to challenge its investigation and

processing of a charge.”); Brown v. Berrein, 923 F. Supp. 2d 43, 43 (D.D.C. 2013) (dismissing

complaint against EEOC for having dismissed plaintiff’s charge of discrimination as untimely

without taking disability into account).

        The Court will grant plaintiff’s application to proceed in forma pauperis and dismiss the

complaint for its failure to state a claim on which relief may be granted. See 28 U.S.C. §

1915(e)(2)(B)(ii). An order is issued separately.

DATE: May 6, 2022                                                       2022.05.06
                                                                        11:59:38 -04'00'
                                                        ________________________
                                                        TREVOR N. McFADDEN
                                                        United States District Judge